Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Mashella Funtan Edwards, Appellant                    Appeal from the 188th District Court of
                                                      Gregg County, Texas (Tr. Ct. No. 46438-
No. 06-18-00069-CR        v.                          A). Opinion delivered by Chief Justice
                                                      Morriss, Justice Moseley and Justice
The State of Texas, Appellee                          Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Mashella Funtan Edwards, has adequately indicated her
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED AUGUST 23, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk